Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Preliminary amendment and IDS received 7/10/2019 have been entered.

Election
Applicant’s election with traverse of Group II in the reply filed on 1/18/2022 is acknowledged. The traverse is based on the arguments that there would not be a serious search burden. It is not persuasive because the search burden argument is not applicable for restriction requirement under PCT Rule 13.1 wherein the unity of invention based on special technical features is taught by prior art (see 103 rejection below).
Claims 1-7 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Only claim 8 is presented for examination on the merits. 
Priority
This application is a 371 of PCT/JP2017/039641 (filed 11/1/2017) which claims foreign applications JAPAN 2016-214685 (filed 11/1/2016). 

Specification
Information Disclosure Statement
The listing of references in pages 30-34 of specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other 

Drawings
Figures 3 and 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Sequence Compliance
This application contains amino acid sequences disclosures in Fig. 5 (please check for other occurrences) of the specification that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a((1) and (a)(2). However, this application fails to comply with one or more of the requirements of 37 C.F.R. § 1.821 through 1.825 for one or more of the reasons set forth on the attached form "Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequences And/Or Amino Acid Sequence Disclosures". Wherein attention is directed to paragraph(s) §1.82 (c) and (e). Although an examination of this application on the merits can proceed without prior compliance, compliance with the Sequence Rules is required for the response to this Office action to be completed.
All references to sequences in application must include SEQ ID NOs (sequence identifiers). No SEQ ID NOs are included in the sequence disclosures in Fig. 5 (see the Notice to Comply).      



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 recites the limitation "the inhibitor" in line 12.  It is not clear what inhibitor it is referred to, the “inhibitor” in line 1 or the “inhibitor” in line 10?
Claim 8 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential step, such omission amounting to no active method step.  See MPEP § 2172.01.  The omitted steps are: no step is recited to identify an agonist or inhibitor of a target ion channel based on the effect on cell death. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukii et al. (J Pharmacol Sci., 2013, 123:147-158, IDS).
Fujii teaches a method of screening for selective K+ channel blockers/inhibitor (page 147, title and abstract), the method comprising supplying an inhibitor: margatoxin (MgTX, page 149, right column, 2nd full paragraph, line 23++) to the; supplying the cell with a test compound: acacetin or citalopram for example (page 156, Fig.7) and evaluating the effect on cell death (page 151, Fig. 2 and page 157, Table 1). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 8 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 of USPN 9133496. Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to a method for screening agonists/inhibitors of a target ion channel by contacting a test compound with cultured cells expressing Na ion channel, K ion channel and a target ion channel while the patent also requires a stimulus to acts on the target ion channel, therefore, the method of the instant application are rendered obvious of the patent.

Conclusion
No claim is allowed. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653